OFFICE    OF THE ATTORNEY       GENERAL    OF TEXAS
                              AUSTIN




Ronornblere.L.am1teA
County Aud%tOr
JohnaanCoady:
Cleburne,zexbe
                                                    A




tns OUT opinionupon the
era’ court of Johnsen Count
0rfiOer OP a pmbati0n   off:
                                                 tlon of Thirty !Phoumnd,
Three Rundred and                             accordingto the 1940
FecIoral Conaus,                                   V1SiOnS of Article
5139, Vf3~OXl’8                                     rOYid      for the
cl%+atfonof n c                                         08
tioa or one
                                         t    appolnttrdby the oountp
                                              ed by the oounty judge
                                             of the county;therefore,
                                         omd,    said    ouunty is not
                                    ser. (Art. 5142b, 884. 3, Vernon'8

                          hiV180d     civil 8totUte8,   a8 Unelrded bp
                        heture,      prov1lder,la partr
:-




                                        ,-.                              .-

     ,   c   -




                 c    .




                     Eon6mble   8.L. Bheltoa, Pnge 2


                          ofCfcer meq b8 appoInted by the Conxntsri~rr~
                          Court vhon La their oplnlon 8uoh OfficeF 18 need-
                          ed, who aball moeive a corqpensatlcnnot to excmod
                          one Rundred and 2uentpSlVO Dollnm (9l25) per
                          month....


                                Tadtw98'0r   paid juvenile offlaero ind their
                          aasist8ntr  shall be fixed by the Cmal8sionor8
                           Court, not to exteed the 8ums herein mentioned, and
                           any bill for the expenses not exceed-    tho DUDS
                          herein provided for, 8hdl be oertlfied by the
                           hIIit~ &&t&e LLSbolq ll8Ce88~ in the perfonaance Of
                           the duti.8 Of 8 jUW3niltl OrfiCIIr. The hZUli88iOaO~8
                           Court of'the county shrzllprovide the aeceesosp fund8
                           for the payment of 8alnrier nnd expenee8 of the juvex~-
                          .ile Offb33r8 provided fop In this Aat. !Pheappoint-
                           ment of'said juvenile off'iaersshall be filed ln the
                           office OS the Clerk OS the County Court. Siwenile
                           Off180r8 8hd1 tit&e Osth SO ~9Fr;POI'm
                                                                thQir duties 8.d
                           file cluch-oathti the office of the County Clerk.
                          A8 n baai ?OP mCkOni.ng the pOpUl.8tlOn9,imy OoUnty
                           the preoedtng Fedcml Connus shall be used.,.."
                                Under         the above Quoted portl~nn of Artiole   5142, the
                     aoml88lam3r8~~court of Johnsan County, 2exa8, may appoint on0
                     juvenileoiflcerSor 88id uounty, lf, in the opinio&OS mid
                     County,,euch offiaerLB needed.